Title: Thomas Jefferson to Samuel Smith (of Maryland), 23 July 1815
From: Jefferson, Thomas
To: Smith, Samuel (of Maryland)


          Dear Sir Monticello July 23. 15.
          Before the reciept of your favor of July 14. I had recieved one from Govr Nicholas on the same subject; had answered it and written to the President. I stated to mr Nicholas, that mr Appleton  had been appointed by the old Congress on my sollicitation; to the Consulship of Leghorn; had been confirmed by Genl Washington, on my recommendation also, at the commencement of this government; that he had now held the office near 30. years, and had never done any thing within my knolege, incurring blame from the government; and that therefore no principle of morality would permit me to sollicit his removal, however ready I was to do any thing for himself or any member of his family which was just or honorable: that I had learned that mr Appleton had sollicited a removal to another Consulship, in which if he had been succesful, that of Leghorn was of course vacant, and certainly no one more worthy of it than Colo Nicholas; and that on the hypothesis of a vacancy I would write to the President: and I did so. whether the place was vacant or not I have not learnt; but I am sure, if it was, that the president’s friendship to Govr Nicholas and his knolege of the merits of the son will ensure him the appointment.The atrocious & disorganising enterprize of the allied powers against the independance of France has made me at length a sincere votary for success to Bonaparte. he is now engaged in a cause the reverse of that he has heretofore acted in: and if they succeed in carving Europe up into new divisions and regulating their governments we can expect no other favor than that of being last devoured. with my affectionate respects to your brother accept the same for yourself, with an assurance of my gratification with every opportunity of repeating them
          Th: Jefferson
        